Title: To Thomas Jefferson from D. L. Morel, 27 January 1807
From: Morel, D. L.
To: Jefferson, Thomas


                        
                            Votre Excellence
                            
                            philadelphie 27. Janvier 1807.
                        
                        Par un erreur dans mon nom de Batême la Lettre
                                dont il vous a plu m’honorer Le 20 décembre qu est demeurée sans
                            réclamation a la porte, y étant parfaittement connu, je n’avais
                            garde d’en suspecter le motif, et malheureusement je portais mes idées sur des objects qui en étaient bien éloignés. je
                            suis honteux de la peine ou vous a porté une inquiétude déplacée et désirerais pouvoir l’efacer de mon souvenir, comme aussi avoir
                            épargné a Mr. Patton une démarche dont je désire trouver L’occasion plus d’une fois de lui témoigner mon regret. et quand a la
                            lettre de Mr Tingey, je Vous demande la permission, sans entrer
                            dans aucune espéce de discussion que je n’oserais me permettre décemment, de
                            remarquer 1o. que les materiaux et leur volume ne sont employés que pour
                            donner du Corps a mon idée puis que nécessairement ils devraient s’assimiler a la force des batiments a celle des
                            résistances & des puissances; 2o. que les rameurs employés a des branches
                                inclinées du levier ny peivent faire tout L’emploi de leur force, mais que par les moyens aires les rèsistances sont autant que possible diminuées, et l’intégralité de leur force conservée autant que possible, enfin qu’ils ne sont mis en action dans cette attitude que dans le cas ou le local ne permetterait pas de les ranger dans me posture plus
                            énergique et par conséquent de diminuer leur nombre en augmentant la force, ou de conserver la force par L’augmentation du nombre.
                                3o. que ce n’est point au terme d’un action que l’on peut penser a
                            armer ou  a désarmer des rames; si on est dans un Calme les autres y sont, on peut donc tirer avantage d’un secours
                            dont l’autre serait privé, si on est désamparé apres une tempête ou
                            une action malheureuse, ou ne plus guerre préter le coté on ne peut que fair et non résister, des moyens de fuitte
                            étrangers seraient donc alors une ressource, mais il est mille
                            circonstances ou elles seraient Je crois . enfin les anciens avaient de quinqueremes, ce profile nautique na, je crois, jamais été bien expliqué, ni peut etre jamais conçu.
                        mon respect aurait du m’imposer silence et il ne me laisse d’autre rèfuge que votre bonté et de vous
                            demander la permission de Vous faire parvenir les sentimens de la plus illimitée Vénération avec la quelle j’ai Lhonneur
                            d Etre de votre excellence Le tres humble & tres obéissant Serviteur
                        
                            D. L. Morel
                            
                        
                    